DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-15 are pending.

Information Disclosure Statement
3. 	The information disclosure statement (IDS) submitted on 05/21/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.  

Claim Objections
4.	Claim 11 is objected to because of the following informalities:  Line 19 states a “multiplexor” and should be replaced with “multiplexer” to stay constant with the spelling in claim 1.  Appropriate correction is required.

5.	Claim 12 is objected to because of the following informalities:  Line 3 states a “multiplexor” and should be replaced with “multiplexer” to stay constant with the spelling in claim 1.  Appropriate correction is required.

6.	Claim 13 is objected to because of the following informalities:  Line 3 states a “multiplexor” and should be replaced with “multiplexer” to stay constant with the spelling in claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-14 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US Pub. No. 2017/0264060 hereinafter “Kimura”) in view of Nakajima (US Pub. No. 2011/0320706 hereinafter “Nakajima”), and further in view of Willis et al. (US Pub. No. 2018/0285307 hereinafter “Willis”).
Referring to claim 1, Kimura discloses a method, comprising:
determining a device type communicatively coupled to an M.2 socket (Kimura – par. [0020] discloses the socket 103 of the connector 102 have shapes which conform to the standard of Form Factor (for example, the M.2 Form Factor).) of a central processing unit (CPU) (Kimura – par. [0025] discloses the communication controller 110 becomes communicable with the controller 10 via the interface circuit 120, the connector 102, the connector 2, and the interface circuit 20 under the control of the CPU 107.) based on a PEDET signal from the M.2 socket (Kimura – see par. [0026] – [0033]); 
in response to a determination that the device is a serial AT attachment (SATA) device type (Kimura – see par. [0027] – [0030]); and 
in response to a determination that the device is a PCIe device type (Kimura – see par. [0031] – [0033]).

Nakajima discloses in response to a determination that the device is a serial AT attachment (SATA) device type (Nakajima – Fig. 6 shows a SATA Host Upper Layer 800.), configuring a crossbar switch to route a plurality of SATA signals (Nakajima – Fig. 6 shows a crossbar switch 610.); and in response to a determination that the device is a target device type (Nakajima – Fig. 6 shows a STP Target Upper Layer 700a-b.), configuring the crossbar switch and a multiplexer to route signals (Nakajima – Fig. 6 shows the crossbar switch 610 and multiplexer control block 900.). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Nakajima’s teachings with Kimura’s teachings for the benefit of preventing the occurrence of a situation where the processing for an input/output request from the host is stopped for a long period of time, and as a result, the reliability of the large-scale storage system can be improved (Nakajima – Par. [0020]).
Kimura and Nakajima fail to explicitly disclose in response to a determination that the device is a non-volatile memory express (NVMe) device type.
Willis discloses in response to a determination that the device is a non-volatile memory express (NVMe) device type (Willis – Fig. 2A shows the device as an NVMe storage device (Steps 127, 131, 133, 135)). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Willis’ teachings with Kimura and Nakajima’s teachings for the benefit of detecting a storage device during a system boot operation, and determining 

Referring to claim 2, Kimura, Nakajima and Willis disclose the method of claim 1, further comprising configuring the crossbar switch and the multiplexer to route a first portion of the plurality of NVMe signals to the M.2 socket and a second portion of the plurality of NVMe signals to a different M.2 socket (Nakajima – Fig. 6 shows the crossbar switch 610 and multiplexer control block 900 communicatively connected to STP Target Upper Layers 700a-b. Willis – par. [0023 - 0024] discloses the use of multiple M.2 connectors coupled to NVMe drives.). 

Referring to claim 3, Kimura, Nakajima and Willis disclose the method of claim 1, further comprising determining the device type is the SATA device type in response to the PEDET signal falling below a threshold amount (Kimura – see par. [0058 - 0059]). 

Referring to claim 4, Kimura, Nakajima and Willis disclose the method of claim 1, further comprising determining the device type is an x2 NVMe device type (Willis – Fig. 2A shows the device as an x2 NVMe storage device (Steps 125, 133, 135)) in response to the PEDET signal being above a threshold amount (Kimura – see par. [0058 - 0059]). 

Referring to claim 5, Kimura, Nakajima and Willis disclose the method of claim 1, further comprising determining the device type is an x4 NVMe device type (Willis – Fig. 2A shows the device as an x4 NVMe storage device (Steps 123, 141, 143)) in response to the PEDET signal being above a threshold amount (Kimura – see par. [0058 - 0059]). 

Referring to claim 6, Kimura discloses a controller comprising a processing resource in communication with a memory resource including instructions executable to (Kimura – Fig. 1 and par. [0023] disclose a host apparatus having a CPU 107 and a DRAM 106): 
determine, based on a PEDET signal, a device type (Kimura – see par. [0026] – [0033]) communicatively coupled to a central processing unit (CPU) (Kimura – par. [0025] discloses the communication controller 110 becomes communicable with the controller 10 via the interface circuit 120, the connector 102, the connector 2, and the interface circuit 20 under the control of the CPU 107.) via a first M.2 socket (Kimura – par. [0020] discloses the socket 103 of the connector 102 have shapes which conform to the standard of Form Factor (for example, the M.2 Form Factor).), wherein the first M.2 socket has four general purpose pins (Kimura – par. [0028] discloses the pins and contacts used between connector 2 and connector 102.); 
in response to a determination that the device is a serial AT attachment (SATA) device type (Kimura – see par. [0027] – [0030]); and 
in response to a determination that the device is a PCIe device type (Kimura – see par. [0031] – [0033]). 
Kimura fails to explicitly disclose determine, using a basic input/output system (BIOS), a device type; configure a crossbar switch to route a first SATA signal set the first M.2 socket and a second SATA signal set to a second M.2 socket of the CPU; and in response to a determination that the device is a non-volatile memory express (NVMe) device type, configure the crossbar switch and a multiplexer to route a plurality of NVMe signals to the first M.2 socket and a third signal set to the second M.2 socket.
Nakajima discloses in response to a determination that the device is a serial AT attachment (SATA) device type (Nakajima – Fig. 6 shows a SATA Host Upper Layer 800.), (Nakajima – Fig. 6 shows a crossbar switch 610 communicatively coupled to the two STP Target Upper Layers 700a-b.); and in response to a determination that the device is a target device type (Nakajima – Fig. 6 shows a STP Target Upper Layer 700a-b.), configuring the crossbar switch and a multiplexer to route signals to a first socket and a second socket (Nakajima – Fig. 6 shows the crossbar switch 610 and multiplexer control block 900 communicatively coupled to the two STP Target Upper Layers 700a-b.). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Nakajima’s teachings with Kimura’s teachings for the benefit of preventing the occurrence of a situation where the processing for an input/output request from the host is stopped for a long period of time, and as a result, the reliability of the large-scale storage system can be improved (Nakajima – Par. [0020]).
Kimura and Nakajima fail to explicitly disclose determine, using a basic input/output system (BIOS), a device type; and in response to a determination that the device is a non-volatile memory express (NVMe) device type.
Willis discloses determine, using a basic input/output system (BIOS), a device type (Willis – par. [0014] discloses the computational device 10 further includes initialization logic (including, for example, firmware such as a basic input output system (BIOS)) 28 that initializes the hardware and devices connected to the bus 16 and in the system 10. The initialization logic 28 may dynamically detect which type(s) of storage drive(s) are coupled to the cable 24 at the time of system boot); and in response to a determination that the device is a non-volatile memory express (NVMe) device type (Willis – Fig. 2A shows the device as an NVMe storage device (Steps 127, 131, 133, 135)). 


Referring to claim 7, Kimura, Nakajima and Willis disclose the controller of claim 6, wherein the third signal set comprises a plurality of NVMe signals (Willis – Fig. 2A shows the device as an NVMe storage device (Steps 127, 131, 133, 135) that could have NVMe signals.). 

Referring to claim 8, Kimura, Nakajima and Willis disclose the controller of claim 6, wherein in response to a determination that the device is a x4 NVMe device (Willis – Fig. 2A shows the device as an x4 NVMe storage device (Steps 123, 141, 143)), the controller to configure the crossbar switch and the multiplexer to route (Nakajima – Fig. 6 shows the crossbar switch 610 and multiplexer control block 900 communicatively coupled to the two STP Target Upper Layers 700a-b.) the plurality of NVMe signals to the first M.2 socket and a third SATA signal set to the second M.2 socket (Nakajima – Fig. 6 shows the crossbar switch 610 and multiplexer control block 900 communicatively connected to STP Target Upper Layers 700a-b. Willis – par. [0023 - 0024] discloses the use of multiple M.2 connectors coupled to an NVMe drive and a SATA drive.). 

Referring to claim 9, Kimura, Nakajima and Willis disclose the controller of claim 6, wherein the first SATA signal set comprises a transmit differential pair signal and a receive differential pair signal (Kimura – see par. [0029] disclosing the contacts C43 and C41 configure a differential pair at the transmitting side. The contacts C49 and C47 configure a differential pair at the receiving side.). 

Referring to claim 10, Kimura, Nakajima and Willis disclose the controller of claim 6 further to route the plurality of NVMe signals via PCIe lanes (Willis – see par. [0017 disclosing if (at block 141) there is a NVMe storage device detected as storage device 26, then the initialization logic 28 finishes (at block 145) initializing the detected NVMe storage device 26 connected to four lanes of the cable 24 as a PCIe device). 

Referring to claim 11, Kimura discloses a device, comprising: 
a primary storage device (Kimura – see par. [0027] – [0030] disclose device 1 as a SATA type storage device) having a first M.2 connector (Kimura – par. [0020] discloses the socket 103 of the connector 102 have shapes which conform to the standard of Form Factor (for example, the M.2 Form Factor).) with a first plurality of general purpose pins (Kimura – par. [0028] discloses the pins and contacts used between connector 2 and connector 102 corresponding to SATA.), 
a secondary storage device (Kimura – see par. [0031] – [0033] disclose device 1 as a PCIe type storage device) having a second M.2 connector (Kimura – par. [0020] discloses the socket 103 of the connector 102 have shapes which conform to the standard of Form Factor (for example, the M.2 Form Factor).) with a second plurality general purpose pins (Kimura – par. [0032] discloses the pins and contacts used between connector 2 and connector 102 corresponding to PCIe.), 
(Kimura – par. [0028] discloses the pins and contacts used between connector 2 and connector 102 corresponding to SATA.); and 
a controller (Kimura – Fig. 1 and par. [0023] disclose a host apparatus) communicatively coupled to the primary storage device (Kimura – see par. [0027] – [0030] disclose device 1 as a SATA type storage device) and the secondary storage device (Kimura – see par. [0031] – [0033] disclose device 1 as a PCIe type storage device) and comprising a processing resource in communication with a memory resource including instructions executable to (Kimura – Fig. 1 and par. [0023] disclose a host apparatus having a CPU 107 and a DRAM 106): 
determine a device type communicatively coupled to the primary storage device and a device type communicatively coupled to the secondary storage device (Kimura – see par. [0026] – [0033]); 
in response to a SATA device type determination, route a first SATA signal set to the primary storage device and a second SATA signal set to the secondary storage device using a crossbar switch (Kimura – see par. [0027] – [0030]); and 
in response to a PCIe device type determination, route a PCIe signal set to the primary storage device (Kimura – see par. [0031] – [0033]). 
Kimura fails to explicitly disclose the second plurality of general purpose pins accepts non-volatile memory express (NVMe) signals; route a first SATA signal set to the primary storage device and a second SATA signal set to the secondary storage device using a crossbar switch; and in response to an NVMe device type determination, route an NVMe signal set to the primary storage device using a multiplexer and the crossbar switch.
(Nakajima – Fig. 6 shows a crossbar switch 610 communicatively coupled to the two STP Target Upper Layers 700a-b.); and in response to a target device type determination (Nakajima – Fig. 6 shows a STP Target Upper Layer 700a-b.), route a signal set to the primary storage device using a multiplexer and the crossbar switch (Nakajima – Fig. 6 shows the crossbar switch 610 and multiplexer control block 900 communicatively coupled to the two STP Target Upper Layers 700a-b.). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Nakajima’s teachings with Kimura’s teachings for the benefit of preventing the occurrence of a situation where the processing for an input/output request from the host is stopped for a long period of time, and as a result, the reliability of the large-scale storage system can be improved (Nakajima – Par. [0020]).
Kimura and Nakajima fail to explicitly disclose the second plurality of general purpose pins accepts non-volatile memory express (NVMe) signals; and in response to a determination that the device is a non-volatile memory express (NVMe) device type.
Willis discloses the second plurality of general purpose pins accepts non-volatile memory express (NVMe) signals (Willis – par. [0017] discloses the detected NVMe storage device 26 connected to four lanes of the cable 24 as a PCIe device.); and in response to a determination that the device is a non-volatile memory express (NVMe) device type (Willis – Fig. 2A shows the device as an NVMe storage device (Steps 127, 131, 133, 135)). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Willis’ teachings with Kimura and Nakajima’s teachings for the benefit of detecting a storage device during a system boot operation, and determining 

Referring to claim 12, Kimura, Nakajima and Willis disclose the device of claim 11, wherein in response to an x2 NVMe device type determination (Willis – Fig. 2A shows the device as an x2 NVMe storage device (Steps 125, 133, 135)), the controller to route a different NVMe signal set to the secondary storage device using the multiplexer and the crossbar switch (Nakajima – Fig. 6 shows the crossbar switch 610 and multiplexer control block 900 communicatively connected to STP Target Upper Layers 700a-b. Willis – par. [0023 - 0024] discloses the use of one of the multiple M.2 connectors to be coupled to an NVMe drive.). 

Referring to claim 13, Kimura, Nakajima and Willis disclose the device of claim 11, wherein in response to an x4 NVMe device type determination (Willis – Fig. 2A shows the device as an x4 NVMe storage device (Steps 123, 141, 143)), the controller to route a third SATA signal set to the secondary storage device using the multiplexer and the crossbar switch (Nakajima – Fig. 6 shows the crossbar switch 610 and multiplexer control block 900 communicatively connected to STP Target Upper Layers 700a-b. Willis – par. [0023 - 0024] discloses the use of one of the multiple M.2 connectors to be coupled to a SATA drive.). 

Referring to claim 14, Kimura, Nakajima and Willis disclose the device of claim 11, wherein the first and the second plurality of general purpose pins are communicatively coupled to a central processing unit that shares functions across the first and the second plurality of general purpose pins (Kimura – par. [0028] discloses the pins and contacts used between connector 2 and connector 102 corresponding to SATA. Par. [0032] discloses the pins and contacts used between connector 2 and connector 102 corresponding to PCIe.). 

9.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Nakajima and Willis, and further in view of Bshara et al. (US Patent No. 10,740,466 hereinafter “Bshara”).
Referring to claim 15, Kimura, Nakajima and Willis disclose the device of claim 11, however, fails to explicitly disclose wherein the device is a thin client device.
Bshara discloses the device is a thin client device (Bshara – col. 20, lines 13-16 disclose the user device could be a thin-client device.). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Bshara’s teachings with Kimura, Nakajima and Willis’ teachings for the benefit of interfaces of a compute node on a printed circuit board being secured by obfuscating the information communicated over the interfaces (Bshara – Abstract).

Conclusion
10.	Claims 1-15 are rejected.
		
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art 
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571) 270-7754.  The examiner can normally be reached on Monday through Thursday, 8AM TO 4PM, EASTERN TIME.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/DAYTON LEWIS-TAYLOR/Examiner, Art Unit 2181  

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181